Title: From George Washington to James Mercer, 21 June 1791
From: Washington, George
To: Mercer, James

 

Dear Sir,
Mount Vernon, June 21st 1791.

When I was in Fredericksburg on my way to the southward I received a letter from Mr Neil McCoull of which, and the letter of his lawyer, referred to, the enclosed are copies. The verbal answer returned to Mr McCoull by his son, was that I had conceived so far as I was concerned in the business, that the matter had been settled long ago—But as it appeared otherwise from the application he had then made to me, I would on my return speak to you on the subject, and inform him of the result. This I accordingly intended to have done; but your duties in Richmond having taken you from Fredericksburg at the time I came thro’ it, I am reduced to the necessity of troubling you with a letter, praying that some decision may be had by which I shall be released from this demand—or at any rate, that I may be instructed what answer to give Mr McCoull, who unquestionably will expect one from Dear Sir, Your most obedient and very humble servant

G. Washington.

